Citation Nr: 0503951	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
major depression with dementia due to brain trauma with 
syncope (formerly rated as anxiety reaction with depression 
and history of syncope) (psychiatric disability), prior to 
April 23, 1999.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depression with dementia due to brain trauma with 
syncope, from April 23, 1999, to November 8, 2001.

3.  Entitlement to an evaluation in excess of 50 percent for 
major depression with dementia due to brain trauma with 
syncope, from November 9, 2001, to May 6, 2004.

4.  Entitlement to an increased rating for major depression 
with dementia due to brain trauma with syncope, currently 
evaluated as 70 percent disabling.

5.  Entitlement to an increased rating for status post 
residuals of a myocardial infarction with hypertension 
(cardiovascular disability), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972 and from August 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the 
February 1994 rating action, the RO denied the veteran's 
claim of entitlement to an increased rating for his service-
connected cardiovascular disability, and in the latter rating 
decision, the RO denied entitlement to an increased rating 
for his service-connected psychiatric disability and to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In March 2002, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  

When this matter was initially before the Board in May 2002 
and June 2003, the Board undertook additional development of 
the veteran's psychiatric disability, cardiovascular 
disability and TDIU claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  In light of the Federal 
Circuit's decision, in August 2003, the Board remanded this 
case to the RO for its initial review of that evidence and 
completion of the necessary development.  

In an August 2004 rating decision, the RO recharacterized the 
service-connected disability as major depression with 
dementia due to brain trauma and increased the evaluation of 
the veteran's psychiatric disability to 30 percent, effective 
April 23, 1999; to 50 percent, effective November 9, 2001; 
and to 70 percent, effective May 7, 2004.  Because the 
increases in evaluation of the veteran's service-connected 
psychiatric disability do not represent the maximum ratings 
available for the condition, and since multiple effective 
dates were assigned, the veteran's challenge to evaluation of 
this condition remains in appellate status, see AB v. Brown, 
6 Vet. App. 35 (1993).  Accordingly, the Board has identified 
the claim as separate issues as noted on the title page.  

In the August 2004 rating action, the RO also confirmed and 
continued the 30 percent rating for the veteran's 
cardiovascular disability.  As such, the veteran's appeal 
seeking increased ratings for his psychiatric and 
cardiovascular disabilities has been returned to the Board 
for further appellate consideration.

In addition, as his representative noted in January 2005 
written argument, in the August 2004 rating decision, the RO 
established the veteran's entitlement to a TDIU, effective 
November 9, 2001.  Since that time, the veteran has not 
initiated an appeal regarding the effective date of the 
award, and thus no appeal regarding this claim is before the 
Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In the August 2004 rating decision, the RO also proposed to 
adjudicate the veteran as incompetent for VA compensation 
purposes; thereafter, in an October 2004 rating action, the 
RO formally determined that the veteran was not competent to 
handle the disbursement of VA funds and, at his request, 
appointed his half-sister, as his custodian; she is 
prosecuting this appeal on his behalf.

Finally, as noted in the August 2003 remand, in August 2003, 
the Board granted the veteran's motion to have his case 
advanced on the Board's docket.


FINDINGS OF FACT

1.  Neither the former criteria for psychiatric disabilities, 
in effect when the veteran filed this claim for an increased 
rating on April 13, 1994, nor the revised criteria, which 
became effective November 7, 1996, are more favorable to the 
veteran's claim.

2.  Prior to November 2, 2000, the veteran's major depression 
with dementia due to brain trauma was manifested by 
considerable impairment of social and industrial 
adaptability; however, the preponderance of the evidence is 
against a finding that his psychiatric disability resulted in 
severe impairment of social and industrial adaptability.

3.  Prior to November 2, 2000, the preponderance of the 
evidence shows that the veteran's major depression with 
dementia due to brain trauma was not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

4.  Since November, 3, 2000, the veteran's major depression 
with dementia due to brain trauma has been productive of 
depression, pan insomnia, low mood, tearfulness, suicidal 
ideation, low energy, fatigue, impaired concentration, and a 
sense of hopelessness and helplessness; in addition, the 
medical evidence indicates that he is totally disabled and 
thus incapable of being employed due to this condition.

5.  The neurological impairment stemming from the veteran's 
chronic brain syndrome is analogous to epilepsy productive of 
a history of seizures; however, the preponderance of the 
evidence is against a finding that the disability is 
manifested by a major seizure every two years or two minor 
seizures every six months.

6.  Neither the former criteria for cardiovascular disorders, 
in effect when the veteran filed this claim for an increased 
rating on September 29, 1993, nor the revised criteria, which 
became effective January 12, 1998, are more favorable to the 
veteran's claim.

7.  The preponderance of the evidence is against a finding 
that the veteran's status post residuals of a myocardial 
infarction with hypertension is manifested by substantiated 
anginal attacks and precludes more than light manual labor.  

8.  The veteran's status post residuals of is manifested by a 
workload limit of seven METs, without evidence of 
hypertrophy, and an ejection fraction of more than 50 
percent.  

9.  There is no medical evidence showing that the veteran's 
blood pressure readings reflect diastolic pressure of 120 or 
more.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for major 
depression with dementia due to brain trauma, prior to 
November 3, 2000, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125(b), 
4.126, 4.128, 4.129, 4.130, 4.132, Diagnostic Codes 9304, 
9400 (1996 & 2000).

2.  The criteria for a 100 percent evaluation for major 
depression with dementia due to brain trauma, effective 
November 3, 2000, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 
4.125(b), 4.126, 4.128, 4.129, 4.130, 4.132, Diagnostic Codes 
9304, 9400 (1996 & 2000).

3.  The criteria for a separate 10 percent evaluation for 
neurological impairment consisting of seizure disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.121, 4.122, 
4.124a, 4.126, Diagnostic Codes 8045, 8910, 8911, 8914, 9304 
(1996, 2004).

4.  The criteria for an evaluation in excess of 30 percent 
for status post residuals of a myocardial infarction with 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.104, Diagnostic Codes 7005, 7101 (1997, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for 
higher ratings for his psychiatric and cardiovascular 
disabilities, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran and his representative have 
been provided with a Statement of the Case (SOC) and numerous 
Supplemental Statements of the Case (SSOCs), which provided 
notice of the laws and regulations, to specifically include 
the former and revised criteria for evaluating psychiatric 
and cardiovascular disabilities.  These written 
communications also explain the reasons and bases for the 
RO's determinations.  In addition, by way of the RO's 
February 2001 and the Board's September 2002 letters, to 
which the veteran responded in March 2001 and September 2002, 
respectively, he identified when and where he had received 
treatment for his psychiatric and cardiovascular 
disabilities.  Further, in the Board's May 2002 and June 2003 
development memorandums and August 2003 remand, as well as 
the RO's December 2003 letter, VA informed the veteran of the 
cumulative evidence that had already been provided to VA, or 
had been obtained by VA on his behalf.  Through these 
communications, VA also notified the veteran of the 
information and evidence not of record that was necessary to 
support his claims, and furnished him notice of the types of 
evidence that he needed to file with VA, as well as the types 
of evidence VA would assist him in obtaining.  Furthermore, 
VA specifically requested that he provide it with any 
additional sources of evidence and/or argument in support of 
his claims.  

In light of the foregoing, the Board concludes that the 
notice contained in the above RO and Board communications 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claims and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).

In making this determination, the Board points out that all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of his or her claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded a formal VA 
psychiatric examination in April 1998.  He was also evaluated 
on an outpatient basis in May 1999, and again formally 
examined in August 2001 and May 2004 to determine the nature, 
extent, severity and manifestations of his psychiatric 
disability.  The veteran was also provided VA cardiovascular 
examinations in April 1998 and March 2004, and reports of 
those examinations, including a July 1998 addendum to the 
April 1998 report, address the nature, extent, severity and 
manifestations of this service-connected condition.  

Further, VA has associated with the claims folder VA and 
private inpatient and outpatient treatment records, dated 
from May 1989 to May 2004, and obtained records considered by 
the Social Security Administration (SSA) in awarding him 
disability benefits.  In addition, as noted in the 
introduction, in March 2002, the veteran testified at a 
videoconference hearing conducted before the undersigned 
Veterans Law Judge, and his representative, The American 
Legion, has submitted written argument on his behalf on 
numerous occasions.  In light of the foregoing, the Board 
concludes that there is no pertinent identified evidence that 
has not been accounted for, and thus the Board will thus 
proceed with the consideration of this case.  

In the August 2003 remand, the Board specifically directed 
the RO to adjudicate whether the veteran's service-connected 
syncope warranted a separate evaluation.  Although the RO did 
not comply with the Board's instruction, because the Board 
has determined that a separate compensable rating is 
warranted, consideration in the first instance of this aspect 
of the veteran's claim for an increased rating for his 
psychiatric disability will not prejudice the veteran because 
the outcome is favorable, and therefore a remand for 
compliance of the Board's remand instructions, pursuant to 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 
(1998), is not warranted.  See Evans v. West, 12 Vet. 
App. 22, 30-31 (1998); see also Bernard v. Brown, 4 Vet. App. 
at 394.  In this regard, the Board notes that the Federal 
Circuit recently upheld the validity of 38 C.F.R. 
§ 19.9(b)(2), which provides that the Board has the authority 
to consider appeals in light of laws, including but not 
limited to statutes, regulations and court decisions, that 
were not previously considered by the agency of original 
jurisdiction.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d at 1349.  

Under the circumstances, and particularly in light of the 
Board's determinations increasing the evaluation of the 
veteran's service-connected psychiatric disability and 
assigning a separate compensable rating for his syncope, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the issues at this time, without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims or 
to give The American Legion another opportunity to present 
additional evidence and/or argument.  See Bernard v. Brown, 
supra.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and there is no reasonable possibility that 
additional assistance would further aid him in substantiating 
his claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Background-Psychiatric disability

Shortly following the veteran's discharge from his second 
period of active duty in April 1977, in a July 1977 rating 
decision, the RO granted service connection for anxiety 
reaction with depression and assigned an initial 
noncompensable rating under Diagnostic Code 9400, effective 
April 16, 1977.  In February 1980, the RO increased the 
evaluation to 10 percent under that code, effective August 
31, 1979.

A December 1977 VA neuropsychiatric examination reflects that 
the physician noted the veteran's history of an in-service 
head injury and diagnosed him as having "anxiety state with 
manifestations of anxiety, secondary to brain concussion 
syndrome."  

A December 1983 VA hospitalization report indicates that the 
veteran was hospitalized for treatment of blackout spells and 
was diagnosed as having syncope of questionable etiology.

In a May 1989 report prepared by Dr. Richard L. Burdick, 
which was conducted disability evaluation purposes, he noted 
that the veteran complained of suffering from blackouts every 
two to three months that persisted for approximately 15 to 20 
minutes.

VA and private records, dated from April 1991 to June 1994, 
show that the veteran had anxiety, anger, depression, 
interpersonal conflicts, memory problems and difficulty 
sleeping.  These records reflect that he reported attempting 
suicide in 1991.  They also indicate that the veteran was 
advised against climbing ladders due to his blackouts.  The 
diagnoses were depressive disorder, not otherwise specified, 
and organic mental disorder related to head trauma.  His 
physicians prescribed Zoloft to treat his depression.

Based on the above, in a May 1995 rating decision, the RO 
confirmed and continued the 10 percent evaluation.  In a July 
1995 statement, the veteran reported that his psychiatric 
disability was much more severely disabling than reflected by 
the 10 percent evaluation, and maintained that it was 
manifested by severe anxiety, depression, poor concentration 
and memory loss.  In fact, he reported that his psychiatric 
disability had progressed to the point where his physicians 
at the mental health clinic had recommended that he needed to 
have another person in charge of handling his financial 
affairs.  He also noted that he had impairment due to his 
blackouts.

A November 1995 statement prepared by the owner of [redacted] 
Auto and Truck Repair in [redacted], North Carolina, reflects 
that he did not hire the veteran because the veteran suffered 
from blackout spells and poor memory, which rendered him 
unable to operate machinery, as well as his inability to 
operate a motor vehicle.

In April 1998, the veteran was scheduled to have his initial 
psychiatric disability examination during this appeal; 
however, instead, on that day, his psychiatric disability was 
evaluated as part of a VA neurological examination conducted 
that same month.  At the outset of his report, the examiner 
indicated that he had reviewed the claims folder.  The 
veteran complained of having a great deal of anxiety and 
nervousness and described his sleep as fair.  He had a low 
energy level and slept much of the time, and the physician 
noted that he had been awarded disability benefits from the 
SSA "but was not sure exactly why."  The examiner reported 
that the veteran denied having suicidal ideation but 
acknowledged being uncomfortable in crowds and stated that it 
was very hard for him to be "functional."

The mental status examination disclosed that the veteran had 
slurred speech that was consistent with impaired hearing, 
without evidence of delusions, hallucinations or ideas of 
reference.  The neurologist opined that the veteran had mild 
anxiety and mild depression and diagnosed him as having an 
adjustment disorder with anxiety; he did not comment 
otherwise comment on the severity of his psychiatric 
disability, and did not estimate his Global Assessment of 
Functioning (GAF) score.

In May 1999, the veteran was afforded a VA outpatient 
psychiatric evaluation.  The psychiatrist noted the veteran 
history of head trauma and of suffering from a cognitive 
disorder.  The veteran's mood was good and he was focused on 
conflicts with his mother, with whom he resided.  The 
psychiatrist indicated that the veteran appeared to have 
great difficulty advocating for himself and seemed to be very 
regressed.  He noted that previous IQ testing revealed that 
the veteran's intelligence was in the normal range, but 
commented that his demeanor was of someone with more 
significant cognitive impairment, which might reflect his 
dependency on his mother and his regressed developmental 
state.

A mental status examination revealed that he was cooperative 
and had a speech that was mildly "sing/song."  His mood was 
good and his affect was reactive, with a "child-like" 
quality to his interactions.  His thought processes were 
logical but concrete, and he denied wanting to harm himself 
or others.  The diagnosis was history of head trauma with 
cognitive disorder, depression and likely dependent 
personality disorder.  The psychiatrist recommended that he 
continue treating his condition with Zoloft and that his care 
be transferred to a particular VA psychiatrist, who she 
identified.  The examiner did not offer a GAF score.

Additional VA and private treatment records, dated from 
October 1995 to August 2000, reflect psychiatric complaints 
consistent with those noted above.  These records show that 
the veteran continued to treat his psychiatric disability 
with Zoloft and that he was noted to have significant 
cognitive impairment; examiners also described him as having 
a "child-like" quality to his interactions.  In addition, a 
psychiatrist stated that the veteran exhibited a regressed 
developmental state.  Further, in April 1999, a VA examiner 
estimated his GAF score as 60.  The diagnoses were cognitive 
disorder, not otherwise specified; major depression; anxiety 
disorder, not otherwise specified; and blackout spells.  

At the March 2002 Board hearing, the veteran essentially 
testified that he was depressed and noted that he had twice 
attempted suicide.  He also reported having blackouts and 
seizures and stated that he fears dying when he has chest 
pains.

VA outpatient treatment records, dated from September 2000 to 
May 2004, show that the veteran received extensive treatment 
for his psychiatric disability.  The psychiatrist identified 
above, to whom the veteran was referred by the VA 
psychiatrist who conducted the May 1999 VA outpatient 
evaluation, reported, beginning with an entry dated on 
November 3, 2000, and repeated in February, March, May and 
June 2001; August 2002; February, June and December 2003; and 
January and May 2004, that the veteran had cognitive 
impairment due to a brain injury, which was "evident in 
altered speech and mental organization."  In addition, while 
noting that the veteran had been unable to drive since the 
1971 injury, indicated that the veteran had significant 
depression and has been

completely unable to work as a result of 
the organic brain syndrome for the last 
10 years.  He is unlikely to improve in 
function.  Efforts at work have been 
frustrating and have increased symptoms 
of depression.  I consider the patient to 
be completely and permanently disabled.  
He is unable to manage a living 
arrangement and is not allowed out of the 
home without direct supervision.

In May 2004, the veteran was afforded a formal VA psychiatric 
examination, which was conducted by the veteran's regular 
treating VA psychiatrist.  After discussing the veteran's 
pertinent history, he indicated that the veteran's 
psychiatric symptoms were chronic and severe and stemmed from 
his in-service head trauma.  The psychiatrist reported that 
the veteran currently had depression, pan insomnia, low mood, 
tearfulness, suicidal ideation with past suicide attempts, 
low energy, fatigue, difficulty concentrating, and 
hopelessness and helplessness due to his organic brain 
syndrome.  Testing revealed a verbal-performance IQ split, 
which he explained was characteristic of cognitive change 
from brain damage.

The examiner noted that the veteran had not worked for 
approximately 20 years and resided with his mother and 
siblings.  He stated that he was unable to leave the home 
unescorted, and opined that the veteran's depression and poor 
concentration prevented him from working.  The mental status 
examination revealed that he was causally dressed and 
appeared to be his stated age and was in no distress.  The 
veteran was cooperative but his speech was slow and halting.  
He was tearful at times and his mood was depressed.  The 
veteran's thinking was concrete, his speech circumstantial, 
and he acknowledged having occasional suicidal ideation and 
denied having delusions or hallucinations.

The examiner further reported that the veteran was unable to 
make or execute long-range plans or orient his thinking 
toward the future.  He was able to execute the activities of 
daily living and exhibited no obsessive or ritualistic 
behavior.  His motivation was poor due to his brain injury.  
Significantly, the psychiatrist stated that although the 
veteran was able to sign checks, he was unable to handle his 
finances without direct family supervision.  For example, he 
noted that the veteran co-signed a mortgage for a 
prefabricated home of an acquaintance and did not realize 
that that meant he was liable for the debt.  He added that 
the acquaintance defaulted and the veteran had to hire an 
attorney, who argued that the veteran was incompetent to 
enter into the loan agreement; a court agreed.

The diagnoses were major depression, chronic and severe; and 
dementia due to head trauma.  He estimated that the veteran's 
GAF score was 30, and that that was the highest the score was 
in the past year, which reflected major impairment in work, 
family relations, social activities, mood and cognition.  He 
stated that without direct family support, the veteran would 
likely be homeless, and that the impact on his social and 
occupational functioning stemming from his psychiatric 
disability was "profound."  The psychiatrist added that the 
veteran would, in all probability, never be able to work 
again, and that his social functioning was limited to 
accepting care from friends and family member.  

As noted in the introduction, based on the above evidence, 
the veteran was adjudicated incompetent for VA compensation 
purposes, and his half-sister was appointed as his custodian.

Background-Cardiovascular disability

In an August 1986 rating decision, the RO, after noting the 
veteran's elevated blood pressure readings during service and 
the evidence showing that he had a myocardial infarction and 
that he took medication to treat his hypertension, 
established service connection for status post myocardial 
infarction with hypertension, and assigned the current 30 
percent rating under Diagnostic Code 7005, effective July 20, 
1986.

A December 1983 VA hospitalization report shows that an 
electrocardiogram (EKG) revealed that the veteran had a 
myocardial infarction; he was also diagnosed as having 
atypical chest pain.

In a May 1989 report prepared by Dr. Burdick, indicated that 
the veteran's treating cardiologist reported that he did not 
think that the veteran had coronary artery disease; the 
diagnosis was non-cardiac chest pain.

VA outpatient treatment records, dated from February 1993 to 
January 1994, show that the veteran's blood pressure readings 
were no higher than 151/94.  In addition, these records 
reflect that the veteran was treating his hypertension with 
medication, and that he complained of having occasional 
lightheadedness and weakness.  Based on this evidence, in a 
February 1994 rating action, the RO concluded that because 
the veteran's hypertension was well controlled and the 
evidence did not show that more than light manual labor was 
precluded, an evaluation in excess of 30 percent was not 
warranted.

VA and private treatment records, dated from March 1994 to 
March 1995, indicate that his hypertension remained well 
controlled, and in an a May 1995 rating decision, the RO 
confirmed and continued the 30 percent rating.  

In a July 1995 statement, the veteran reported that his 
cardiovascular disability was much more severely disabling 
than reflected by the 30 percent evaluation, and maintained 
that it was manifested by severe angina, with episodes of 
chest pian approximately 15 to 20 times per month.  In 
addition, he reported that almost any physical activity, 
including walking, which caused chest pain.

In the November 1995 statement drafted by the owner of [redacted]
Auto and Truck Repair in [redacted], North Carolina, he also 
cited the veteran's cardiovascular disability as a basis for 
his decision not to offer the veteran a job.

In April 1998, the veteran was afforded a VA heart and 
hypertension examination.  The examiner discussed his review 
of records furnished by the veteran.  The examiner noted that 
the veteran treated the condition with Lisinopril and 
Aspirin.  The veteran reported having occasional palpitations 
in his chest and "oppressive" feelings in the center of his 
chest approximately once or twice a week that radiate to his 
left side.  The examination revealed that his heart tones 
were of fair quality, with no murmurs or rubs heard.  He had 
a blood pressure reading of 130/80, which the examiner 
indicated was normal.  In addition, an EKG disclosed normal 
sinus rhythms, and the examiner stated that the veteran's 
chest pain was most likely angina or coronary insufficiency.  
The diagnosis was hypertensive cardiovascular disease, 
arteriosclerotic heart disease, history of myocardial 
infarction, recurrent angina pectoris, under treatment.

In a July 1998 addendum, after completing a comprehensive 
review of the veteran's claims folder, and in light of the 
revised criteria for evaluating cardiovascular disabilities, 
the examiner stated that because the veteran had symptoms 
regardless of whether he was exercising, METs units were not 
a good indicator of the severity of his condition.  Further, 
he explained that for veterans who, unlike this veteran, had 
not been definitively studied, the protocol for new heart and 
hypertension examinations frequently included treadmill 
testing to determine who might need further study.  In 
addition, after noting that the veteran had a myocardial 
infarction, he commented that, given the diagnostic findings, 
it appeared that the veteran made a complete recovery, and 
reiterated that blood pressure readings, dated since 1988, 
were normal.  Based on the foregoing, he updated his 
diagnoses to chest pain, atypical, noncardiac; and treatment 
for hypertension, veteran normotensive at this examination.

VA and private treatment records, dated from October 1995 to 
August 2000, reflect complaints consistent with those noted 
above, and blood pressure readings showing that the disease 
remained well controlled; he was diagnosed as having coronary 
artery disease, status post myocardial infarction; angina; 
and hypertension.  A December 1999 entry indicates that the 
veteran had an ejection fraction of 50 to 55 percent, and in 
August 2000, his ejection fraction was found to be 63 
percent.

At the March 2002 Board hearing, the veteran testified that 
he had recurrent angina, and reported treating the condition 
by taking daily Nitroglycerin tablets.  He added that he had 
extreme fatigue "all the time"; however, he stated that he 
was able to walk at a slow pace for approximately 15 to 20 
minutes.

In March 2004, the veteran was afforded a formal VA 
cardiovascular examination.  The examiner noted that 
veteran's pertinent cardiovascular and non-cardiovascular 
history.  During the examination, the veteran complained of 
having dyspnea on exertion and fatigue, but stated that he 
was able to walk approximately one-quarter mile.

His blood pressure reading was 130/80 and he had no 
enlargement of his heart.  Treadmill testing revealed a 
workload of 7 METs, and there were no X-ray findings of 
cardiomegaly.  An EKG disclosed that his ejection fraction of 
more than 55 percent, and the examiner stated that the 
veteran did not have clinically significant organic heart 
disease.  The examiner reported that he would not recommend 
any cardiac therapy other than a continuation of his current 
medication regimen.

Finally, VA and private treatment records, dated from 
September 2000 to May 2004, show that the veteran was 
privately hospitalized in January 2002 and diagnosed as 
having chest pain; coronary artery disease, with a history of 
a myocardial infarction; and hypertension.  His blood 
pressure was recorded as 140/96.  Treatment included Nitrol 
paste.  The veteran also continued to be seen for complaints 
of chest pain, fatigue and hypertension.  Treatment notes 
show that the veteran took Nitroglycerin twice a day to treat 
his heart pain, although VA examiners questioned whether he 
had heart disease and therefore suggested that he discontinue 
taking Nitroglycerin; the veteran declined.  In February 
2004, his ejection fraction was noted to be more than 55 
percent.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In addition, where, as here, a veteran has been 
diagnosed as having a specific condition, i.e., syncope, and 
the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

During the course of this appeal, effective November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  The 
criteria for evaluating cardiovascular disorders were also 
changed, effective on January 12, 1998.  62 Fed. Reg. 65,219 
(1997).  As discussed above, the RO has notified the veteran 
of the former and revised criteria and has consistently 
evaluated the claims under both the former and current 
regulation.  As such, there is no prejudice to the veteran in 
the Board's consideration of this case.  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

A.  Psychiatric disability

As a preliminary matter, the Board notes that both the former 
and revised regulations state that if the diagnosis of a 
mental disorder is changed, VA shall determine whether the 
new diagnosis represents a progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  See 38 C.F.R. 
§ 4.125(b), 4.128 (2004, 1996).  Here, based on the medical 
evidence, the RO has recharacterized the veteran's 
psychiatric disability as major depression with dementia due 
to brain trauma.

The veteran's service-connected psychiatric disability is 
rated as 10 percent disabling prior to April 23, 1999; 30 
percent disabling, effective April 23, 1999; 50 percent 
disabling, effective November 9, 2001; and 70 percent 
disabling, effective May 7, 2004.  Further, as discussed 
above, based on the medical evidence, the RO has 
recharacterized the service-connected psychiatric disability 
from anxiety reaction with depression and history of syncope 
to major depression with dementia due to brain trauma.  

As noted above, during the course of this appeal, the 
criteria for rating psychiatric disabilities were changed.  
Pursuant to former Diagnostic Code 9304, a 10 percent rating 
was warranted when the veteran's dementia due to brain trauma 
was productive of mild impairment of social and industrial 
adaptability.  A 30 percent rating required that the 
disability be productive of definite impairment of social and 
industrial adaptability, and a 50 percent rating was 
warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating required severe 
impairment of social and industrial adaptability, and a 100 
percent evaluation was warranted for impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth and persistence as to produce total social and 
industrial adaptability.

In addition, under the former criteria for rating 
psychoneurotic disorders, e.g., anxiety reaction with 
depression, a 10 percent rating was warranted when an anxiety 
reaction with depression was manifested by emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation required that 
the anxiety disorder be productive of definite impairment of 
social and industrial adaptability.  The term "definite" 
was defined as "distinct, unambiguous, and moderately large 
in degree," representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
evaluation was assigned where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Further, 
the Court held that these criteria provide three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Further, 38 C.F.R. § 4.16(c) (1996), which was repealed when 
the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, regardless of 
whether the veteran had other compensable service-connected 
disabilities, the mental disorder must be assigned a 100 
percent evaluation under the appropriate diagnostic code.  
See Johnson v. Brown, 7 Vet. App. at 97; see also Norris v. 
West, 12 Vet. App. 413, 418-19 (1999).

Under the revised criteria for evaluating mental disorder, a 
single set of criteria apply to both cognitive disorders, 
such as major depression with dementia due to brain trauma, 
and to anxiety disorders, such as anxiety reaction with 
depression.  The revised criteria, effective November 7, 
1996, provide that a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the record, the Board finds 
that the veteran's service-connected psychiatric disability 
warrants a 50 percent evaluation, prior to November 3, 2000; 
and to a 100 percent rating, effective November 3, 2000.




(1)  Prior to November 2, 2000

In finding that the veteran's psychiatric disability 
warranted a 50 percent evaluation prior to November 2, 2000, 
the Board notes that VA and private records, dated from April 
1991 to June 1994, show that the veteran had anxiety, anger, 
depression, interpersonal conflicts, memory problems and 
difficulty sleeping, and that he had a history of attempting 
suicide.  In addition, a potential employer decided against 
hiring him because he explained that due to his poor memory, 
the veteran could not operate the required machinery.  In 
addition, it also takes into account the veteran's complaints 
of having had severe anxiety, depression, poor concentration 
and memory loss, as well as his report, later implemented, 
that a VA physician recommended that he have someone 
appointed to handle his financial affairs.  

The Board also points out that the April 1998 VA examination 
report shows that the veteran continued to complain of having 
a great deal of anxiety and nervousness and described his 
sleep as fair.  Moreover, the examiner indicated that 
although the veteran had been awarded disability benefits 
from the SSA, he was not sure why, which reflects 
considerable cognitive impairment.  Further, the May 1999 VA 
outpatient evaluation reflects the psychiatrist's assessment 
that the veteran had great difficulty advocating for himself 
and seemed to be very regressed.  He also commented that his 
demeanor was of someone with more significant cognitive 
impairment.  In addition, the mental status examination 
revealed that he had "child-like" quality to his 
interactions, and the psychiatrist recommended that he begin 
treatment with a VA psychiatrist.

The Board also observes that VA and private treatment 
records, dated from October 1995 to August 2000, reflect 
psychiatric complaints consistent with those noted above, and 
show that the veteran continued to treat his psychiatric 
disability with Zoloft and that he was found to have 
significant cognitive impairment.  He was also described as 
having a "child-like" quality to his interactions, and a 
psychiatrist stated that the veteran exhibited a regressed 
developmental state.  

In light of the above, the Board thus finds that under both 
the former and revised criteria, a 50 percent rating was 
warranted because whether the condition was dementia due to 
brain trauma, or a psychoneurotic disorder, the above 
evidence shows that the veteran had considerable impairment 
of social and industrial adaptability warranted a 50 percent 
rating.  The Board further finds that, under the revised 
criteria, that the veteran's service-connected psychiatric 
disability likewise warranted a 50 percent evaluation

The Board further concludes, however, that the preponderance 
of the evidence is against a finding that the veteran's 
psychiatric disability was productive of severe impairment of 
social and industrial adaptability, and thus a 70 percent 
rating during this period pursuant to the former criteria is 
not warranted.  In addition, under the revised criteria, the 
Board finds that because the condition was not productive of 
such symptoms as occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships, the preponderance of 
the evidence is against a 70 percent rating under the revised 
criteria.  

In reaching this latter determination, the Board notes that 
the April 1998 VA examination report reflects that the mental 
status examination revealed that the veteran did not suffer 
from hallucinations, delusions or ideas of reference.  In 
addition, it shows that he denied having suicidal ideation, 
and the April 1998 VA examiner described his depression and 
anxiety as mild.  Further, an outpatient examiner estimated 
in April 1999 that his GAF score was 60, which is consistent 
with moderate psychiatric impairment.  In addition, the May 
1999 VA outpatient evaluation indicates that the veteran 
denied wanting to harm himself or others.  As such, the 
preponderance of the evidence shows that entitlement to an 
evaluation in excess of 50 percent is not warranted prior to 
November 3, 2000.

(2)  Since November 3, 2000

The Board finds that under both the former and the revised 
criteria, the veteran's psychiatric disability warranted a 
total schedular rating, effective November 3, 2000.  In 
reaching this determination, the Board points out that, in 
outpatient entries dated since November 3, 2000, the 
veteran's treating VA psychiatrist repeatedly stated that, 
due to his major depression with dementia due to brain 
trauma, the veteran had cognitive impairment as a result of a 
brain injury, which was "evident in altered speech and 
mental organization."  In addition, he opined that, due to 
this condition, the veteran was completely unable to work, 
that he was unlikely to improve in function, and that efforts 
at work had been frustrating and had increased symptoms of 
depression.  Moreover, he opined that the veteran was 
completely and permanently disabled, and commented that he 
was unable to manage a living arrangement.  In fact, he noted 
that the veteran was not allowed out of the home without 
direct supervision.

Moreover, in the May 2004 VA examination report, this same 
psychiatrist reported that the veteran had depression, pan 
insomnia, low mood, tearfulness, suicidal ideation with past 
suicide attempts, low energy, fatigue, difficulty 
concentrating, and hopelessness and helplessness due to his 
organic brain syndrome.  Testing revealed a verbal-
performance IQ split, which he explained was characteristic 
of cognitive change from brain damage.  In addition, he 
opined that the veteran's depression and poor concentration 
prevented him from working.  The examiner also reported that 
the veteran was unable to make or execute long-range plans or 
orient his thinking toward the future, and was unable to 
handle his finances without direct family supervision.  The 
psychiatrist estimated that the veteran's GAF score was 30, 
which reflected major impairment in work, family relations, 
social activities, mood and cognition.  Indeed, he indicated 
that without direct family support, the veteran would likely 
be homeless, and that the impact on his social and 
occupational functioning stemming from his psychiatric 
disability was "profound."  The psychiatrist added that the 
veteran would, in all probability, never be able to work 
again and that his social functioning was limited to 
accepting care from friends and family member.  Accordingly, 
entitlement to a schedular 100 percent evaluation, effective 
November 3, 2000, has been shown.

(3)  Separate rating for syncope

As the Board explained in the August 2003 remand, in 
establishing service connection for psychiatric disability, 
Board observes that the grant of service connection for 
chronic brain syndrome has specifically included the 
veteran's blackouts, as the definition of the disorder 
included syncope.  See Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  In the remand, the Board pointed out 
that because fainting or loss of consciousness was not among 
the criteria used for rating psychiatric disability, on 
remand, the RO was directed to determine whether it warranted 
a separate evaluation.  

Although the RO failed to do so, the Board finds that the 
veteran's syncope is best evaluated under the general rating 
for seizure disorders set forth in 38 C.F.R. § 4.124a.  In 
this regard, the Board notes that because the residuals of 
his chronic brain syndrome are manifested by distinct, non-
overlapping pathology, i.e., his seizures disorder, the Board 
will evaluate this discrete manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

Under both the former and revised criteria contained in the 
Rating Schedule, brain disease due to trauma with purely 
subjective complaints, such as headache, dizziness, and 
insomnia were rated as no more than 10 percent disabling 
under Diagnostic Code 9304.  38 C.F.R. § 4.124a, Code 8045.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 were not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.  However, a note under the former 
Diagnostic Code 9304 provided that when neurological or other 
manifestations were of a common etiology as the mental 
disorder, they were separately rated as distinct entities 
under the appropriate neurological or other system.  
Similarly, the revised regulations provide that neurological 
deficits or other impairments stemming from the same etiology 
as a head injury shall be rated separately and combined with 
the evaluation of the cognitive disorder.  38 C.F.R. § 4.126.

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation is warranted when there has been at least one 
major seizure in the last two years or there have been at 
least two minor seizures in the last six months.  A 40 
percent evaluation requires at least one major seizure in the 
last six months or two major seizures in the last year; or an 
average of at least five to eight minor seizures weekly.  A 
60 percent evaluation requires an average of at least one 
major seizure in four months over the last year; or nine to 
ten minor seizures per week.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year; or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

Here, the evidence shows that the veteran suffers from 
recurrent blackouts, and indeed, was advised against climbing 
ladders due to this condition.  In light of the foregoing, 
and since he has not formally been diagnosed as having 
epilepsy, the Board concludes that a separate 10 percent 
evaluation is warranted for his service-connected syncope.  
The Board further finds, however, that since the veteran has 
not been diagnosed as having epilepsy, even when hospitalized 
for treatment of his syncope, the preponderance of the 
evidence is against an evaluation in excess of 10 percent is 
not warranted.

B.  Cardiovascular disability

The veteran's status post residuals of a myocardial 
infarction with hypertension are rated as 30 percent 
disabling under Diagnostic Code 7005.  As discussed above, 
effective January 12, 1998, VA amended the criteria for 
evaluating cardiovascular disabilities.

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, under Diagnostic Code 
7005, a 30 percent evaluation was warranted for 
arteriosclerotic heart disease after six months following 
acute illness from coronary occlusion or thrombosis, or with 
a history of substantiated anginal attacks, when ordinary 
manual labor was feasible.  A 60 percent evaluation was 
warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, when more than light manual labor 
was not feasible.  A 100 percent evaluation was warranted 
during, and for six months following, acute illness from 
coronary occlusion or thrombosis with circulatory shock, etc.  
A 100 percent evaluation was also appropriate after this six-
month period with chronic residual findings of congestive 
heart failure or angina on moderate exertion or when more 
than sedentary employment was precluded.  In addition, a note 
stated that authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion in these 
evaluation criteria.  

In addition, prior to January 12, 1998, hypertension was 
evaluated under former Diagnostic Code 7101, which provided 
that a 10 percent rating was warranted for hypertensive 
vascular disease when the diastolic pressure predominantly 
100 or more.  In order to warrant a 20 percent rating under 
the former criteria, the diastolic pressure readings had to 
be predominantly 110 or more with definite symptoms.  A 40 
percent rating required that the diastolic pressure be 
predominantly 120 or more, and that moderated severe symptoms 
were demonstrated.  A maximum evaluation of 60 percent was 
warranted when diastolic pressure was predominantly 130 or 
more and there were severe symptoms.  In addition, pursuant 
to note 2, which followed Diagnostic Code 7101, when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.

Effective January 12, 1998, under Diagnostic Code 7005, a 30 
percent evaluation is warranted for arteriosclerotic heart 
disease (coronary artery disease) with a documented history 
of coronary artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs and 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
and results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

Also effective January 12, 1998, the criteria for evaluating 
hypertension under Diagnostic Code 7101 were changed to 
provide for a 10 percent rating for diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more, or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a maximum 60 percent rating requires diastolic pressure 
predominantly 130 or more.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected cardiovascular 
disability warrants an evaluation in excess of 30 percent 
under either the former or the revised regulations.

The medical evidence has consistently shown that the veteran 
made an excellent recovery from his myocardial infarction, 
and indeed, in a May 1989 report, Dr. Burdick pointed out 
that the veteran's then treating cardiologist concluded that 
his chest pain was of non-cardiac etiology.  Similarly, in a 
July 1998 addendum to his April 1998 report, the physician 
who conducted the April 1998 VA examination commented that 
the veteran had apparently made a complete recovery from his 
myocardial infarction and diagnosed him as having non-typical 
chest pain that was not cardiac in etiology.  Moreover, the 
March 2004 examiner commented that the veteran did not have 
clinically significant organic heart disease.

In addition, a March 2004 VA examination disclosed that 
treadmill testing showed that the veteran had a workload of 7 
METs and an ejection fraction of 55 percent.    In addition, 
private and VA treatment records indicate that he had an 
ejection fraction of between 50 and 63 percent.

The records also reflect that the veteran's blood pressure 
readings have either been normal, as was found during the 
April 1998 and March 2004 VA examinations, or mildly 
hypertensive, such as a reading as high as 151/94 in the 
early 1990s and 140/96 in the early 2000s.  Indeed, in the 
July 1998 addendum to the April 1998 VA examination report, 
the physician commented that the veteran's blood pressure 
readings had been normal since 1988.

Significantly, although the veteran has consistently reported 
taking Nitroglycerin to treat his chest pain and complained 
of suffering from severe angina, the medical evidence shows 
that the veteran's chest pain are not of cardiac etiology and 
thus are not related to his service-connected cardiovascular 
disability.  

In light of the foregoing, the Board concludes that under the 
former criteria, the preponderance of the evidence is against 
a finding that the veteran's status post residuals of a 
myocardial infarction with hypertension is productive of 
repeated anginal attacks, i.e., chest pain of cardiac origin 
that is attributable to his service-connected cardiovascular 
disability.  The Board further finds that although more than 
light manual labor may not be feasible, it is not due to his 
service-connected cardiovascular disability.  In addition, 
given the blood pressure readings, an evaluation in excess of 
30 percent under the former criteria is not warranted.

Similarly, evaluating this condition under the revised 
criteria requires the Board to conclude that the 
preponderance of the evidence is against a finding disability 
warrants an evaluation in excess of 30 percent.  The Board 
reiterates that the veteran's "cardiac" symptoms have been 
shown to be non-cardiac in nature, and thus are not 
manifestations of his service-connected cardiovascular 
disability.  Further, treadmill testing revealed a workload 
of 7 METs, and the evidence shows that he had an ejection 
fraction of between 50 and 63 percent.  

In light of the foregoing, the preponderance of the evidence 
affirmatively reflects that that the veteran's service-
connected cardiovascular disability is not manifested by 
either acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or an ejection fraction of 30 to 50 percent.  In 
addition, given the blood pressure readings, an evaluation in 
excess of 30 percent under the former criteria is not 
warranted.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either the veteran's 
psychiatric disability, including the distinct manifestations 
of his chronic brain syndrome, i.e., his cognitive and 
seizure disorders, or his cardiovascular disability, result 
in so exceptional or so unusual a disability picture as to 
warrant the assignment of higher evaluations on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that his psychiatric disability, prior to November 
3, 2000, or his cardiovascular disability, at any time during 
this appeal, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, during the above periods, neither 
disability was shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for major depression 
with dementia due to brain trauma, prior to November 3, 2000, 
is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for major depression 
with dementia due to brain trauma, effective November 3, 
2000, is granted.

A separate 10 percent rating for syncope is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.

An increased rating for status post residuals of a myocardial 
infarction with hypertension is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


